                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

IN RE:      APPLICATION FOR EXEMPTION                 Case No. 20-mc-47
            FROM ELECTRONIC PUBLIC ACCESS
            FEES BY REBECCA FORDON
______________________________________________________________________________

      Rebecca Fordon has applied for exemption from the fees imposed by the

Electronic Public Access fee schedule adopted by the Judicial Conference of the

United States.

      The court finds that Ms. Fordon, who is associated with an educational

institution and conducting a research project that is intended for scholarly

research, falls within the class of users listed in the fee schedule as being

eligible for a fee exemption. Additionally, Ms. Fordon has demonstrated that an

exemption is necessary in order to avoid unreasonable burdens and to promote

public access to information.

      Accordingly, the court ORDERS that Ms. Rebecca Fordon shall be

exempt from the payment of fees for access via PACER to the electronic case

files maintained in this court, to the extent that such use is incurred in the

course of the research described in her application of November 11, 2020. The

court ORDERS that Ms. Fordon shall not be exempt from the payment of fees

incurred in connection with other uses of the PACER system in this court.

Additionally, the following limitations apply:

1.    this fee exemption applies only to Ms. Rebecca Fordon and is valid only
      for the purposes stated above;

2.    this fee exemption applies only to the electronic case files of this court
      that are available through the PACER system;
                                         1

         Case 2:20-mc-00047-PP Filed 12/04/20 Page 1 of 2 Document 2
3.    by accepting this exemption, Ms. Fordon agrees not to sell for profit any
      data obtained as a result of receiving this exemption;

4.    Ms. Fordon is prohibited from transferring any data obtained as a result
      of receiving this exemption, including redistribution via internet-based
      databases; and

5.    this exemption is valid until November 30, 2021

      This exemption may be revoked at the discretion of the court at any time.

The court will send a copy of this order to the PACER Service Center.

      Dated in Milwaukee, Wisconsin this 4th day of December, 2020.

                                     BY THE COURT:


                                     _______________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       2

        Case 2:20-mc-00047-PP Filed 12/04/20 Page 2 of 2 Document 2
